347 Ill. App. 556 (1952)
107 N.E.2d 59
John Corso, Appellee,
v.
Fred Knapp, Arthur Doyle and Rudolph Diognardi, Individually, and Trading as West End Bowling Alley, Appellants.
Gen. No. 45,603.
Illinois Appellate Court.
Opinion filed July 1, 1952.
Released for publication August 5, 1952.
Wyatt Jacobs, for appellants.
Charles E. Heckler, of counsel.
William H. Arpaia, for appellee.
William H. Arpaia, and Norman S. Rothbart, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE SCHWARTZ.
Judgment affirmed.
Not to be published in full.